Citation Nr: 1616437	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's friend


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1993 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to a rating in excess of 30 percent for hypothyroidism. 

The Veteran testified at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2016 Board hearing, the Veteran's representative asked that he be afforded a new VA examination. During the hearing, the Veteran and his friend both testified that the Veteran's hypothyroidism symptoms have worsened since his last VA examination in December 2014. The Veteran stated that his doctor has increased his medication since his last VA examination. He also stated that he has gained at least 30 pounds in the last four months.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records regarding the service-connected hypothyroidism and associate them with the record.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypothyroidism. The VA examiner should specifically address the symptoms of muscular weakness, mental disturbance (including dementia and slowing of thought), and weight gain which were reported by the Veteran during the March 2016 Board hearing. 

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


